Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered. 
Since Applicant’s submission filed on 01/27/2021 has been entered, the amendment filed on 3/12/2021, which is not based on the amendment filed on 01/27/2021, is improper. Appropriate correction is required.
In pursuant to interview conducted on 04/08/2021 and expedite the prosecution, this office action is based on the amendment filed on 03/12/2021.
Claims 1, 9 and 15 have been amended.
Claims 2-6, 10-14 and 16-20 contain allowable subject matter as indicated in previous office action.
The term “computer readable storage medium” as recited in claims 9-14 is considered as a non-transitory computer readable storage medium as indicated in previous office action.
Claims 1-20 remain pending and have been examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Applicant’s amendment filed on 3/12/2021 necessitated additional clarification and/or a new ground of 112b rejection presented in this office action. The 35 U.S.C. 103 rejection to claims 1, 7-9 and 15 in previous office action is withdrawn based on examiner’s claim interpretation as addressed below.
Applicant’s arguments filed on 3/12/2021, in particular on pages 13-15, have been fully considered, but they are moot in view of the new ground of 112b rejection.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1:
“one or more changes” in line 13 is read as – the at least one change – which refers to “at least one change” in line 6;
“the one or more changes” in line 15 is read as – the at least one change --;
 “the overlay of changes within the first version of the distributed application” in line 23 should be read as -- the overlay of the at least one change over the first version of the distributed application --.

Claims 2-8:
Dependent claims are also objected for the same reason as addressed above. For consistent purpose, “the one or more changes” as recited in lines 1-2 of claim 

Claim 9:
“one or more changes” in lines 15-16 is read as – the at least one change – which refers to “at least one change” in line 9;
“the one or more changes” in line 18 is read as – the at least one change --;
“the overlay of changes within the first version of the distributed application” in lines 26-27 should be read as -- the overlay of the at least one change over the first version of the distributed application --;

Claims 10-14:
Dependent claims are also objected for the same reason as addressed above. For the consistent purpose, “the one or more changes” as recited 10-12 and 14 are also read as – the at least one change” respectively.

Claim 15:
“one or more changes” in lines 17-18 is read as – the at least one change – which refers to “at least one change” in line 11;
“the one or more changes” in line 20 is read as – the at least one change --;
the at least one change over the first version of the distributed application --;

Claims 16-20:
Dependent claims are also objected for the same reason as addressed above. For the consistent purpose, “the one or more changes” as recited 16-18 and 20 are also read as – the at least one change-- respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites limitation about “overlaying…, wherein the at least one compiler-scheduler hint is upgrading an overlay operation…” in lines 15-18. It is 
Claim 1 also recites limitation about “regrouping a plurality of operations within the first version of the distributed application that identify, reallocate, and restart a plurality of processing elements within the first version of the distributed application by identifying executed code associated with the distributed application…” in lines 18-21. It is not clear how the “identify, reallocate, and restart a plurality of processing elements” relates to “by identifying executed code” and what “the distributed application” refers to, the first version or the second version of the distributed application? For the purpose of compact prosecution, Examiner treats “by identifying executed code associated with the distributed application” as -- by identifying the plurality of processing elements associated with the at least one change in the compiled second version of the distributed application -- (i.e., see support specification paragraph [0075], “identify the PEs associated with changes in the code”).
Claim 1 further recites limitation “regrouping a plurality of operations within the first version of the distributed application that identifying, reallocate, and restart a plurality of processing elements …by…reallocating an optimization associated with the distributed application…” in lines 18-22. It is not clear what the “reallocating an optimization” refers to, reallocating “a plurality of operators” in lines 18-19, or reallocating “a plurality of processing elements” in line 20? It is the distributed application” refers to, the first version or the second version of the distributed application? For the purpose of compact prosecution, Examiner treats “reallocating an optimization associated with the distributed application” as -- reallocating the plurality of operators to the plurality of processing elements associated with the compiled second version of the distributed application -- (i.e., see support specification paragraph [0082], “runtime engine 206 reallocates…operators among PEs…to minimize downtime…” and Fig.7, step 414).

Claims 2-8:
Dependent claims are also rejected for the same reason as addressed above.

Claim 9:
Claim 9 recites limitation about “program instructions to overlay…, wherein the at least one compiler-scheduler hint is upgrading an overlay operation…” in lines 18-21. It is not clear that the “an overlay operation” is the same as the operation “to overlay” or it is separate overlay operation. For the purpose of compact prosecution, Examiner treats “an overlay operation” as -- the overlay -- which refers to the program instructions to overlay as recited in lines 18-20.
Claim 9 also recites limitation about “regrouping a plurality of operations within the first version of the distributed application that identify, reallocate, and restart a plurality of processing elements within the first version of the distributed application by identifying executed code associated with the distributed application…” in lines 22-25. It is not clear how the “identify, reallocate, and restart a plurality of processing elements” relates to “by identifying executed code”, and what “the distributed application” refers to, the first version or the second version of the distributed application? For the purpose of compact prosecution, Examiner treats “by identifying executed code associated with the distributed application” as -- by identifying the plurality of processing elements associated with the at least one change in the compiled second version of the distributed application -- (i.e., see support specification paragraph [0075], “identify the PEs associated with changes in the code”).
Claim 9 further recites limitation “regrouping a plurality of operations within the first version of the distributed application that identifying, reallocate, and restart a plurality of processing elements …by…reallocating an optimization associated with the distributed application…” in lines 22-25. It is not clear what the “reallocating an optimization” refers to, reallocating “a plurality of operators” in line 22, or reallocating “a plurality of processing elements” in line 23? It is also not clear what “the distributed application” refers to, the first version or the second version of the distributed application? For the purpose of compact prosecution, Examiner treats “reallocating an optimization associated with the distributed application” as -- reallocating the plurality of operators to the plurality of processing elements associated with the compiled second version of the distributed application -- (i.e., see support specification paragraph [0082], “runtime engine 206 reallocates…operators among PEs…to minimize downtime..” and Fig.7, step 414).

Claims 10-14:
Dependent claims are also rejected for the same reason as addressed above.

Claim 15:
Claim 15 recites limitation about “program instructions to overlay…, wherein the at least one compiler-scheduler hint is upgrading an overlay operation…” in lines 20-23. It is not clear to Examiner the “an overlay operation” is the same as the operation “to overlay” or it is a separate overlay operation. For the purpose of compact prosecution, Examiner treats “an overlay operation” as -- the overlay -- which refers to the program instructions to overlay as recited in lines 20-23.
Claim 15 also recites limitation about “regrouping a plurality of operations within the first version of the distributed application that identify, reallocate, and restart a plurality of processing elements within the first version of the distributed application by identifying executed code associated with the distributed application…” in lines 24-27. It is not clear how the “identify, reallocate, and restart a plurality of processing elements” relates to “by identifying executed code” and what “the distributed application” refers to, the first version or the second version of the distributed application? For the purpose of compact prosecution, Examiner treats “by identifying executed code associated with the distributed application” as -- by identifying the plurality of processing elements associated with the at least one change in the compiled second version of the 
Claim 15 further recites limitation “regrouping a plurality of operations within the first version of the distributed application that identifying, reallocate, and restart a plurality of processing elements …by…reallocating an optimization associated with the distributed application…” in lines 24-27. It is not clear what the “reallocating an optimization” refers to, reallocating “a plurality of operators” in line 24, or reallocating “a plurality of processing elements” in line 25? It is also not clear what “the distributed application” refers to, the first version, or the second version of the distributed application? For the purpose of compact prosecution, Examiner treats “reallocating an optimization associated with the distributed application” as -- reallocating the plurality of operators to the plurality of processing elements associated with the compiled second version of the distributed application -- (i.e., see support specification paragraph [0082], “runtime engine 206 reallocates…operators among PEs…to minimize downtime..” and Fig.7, step 414).

Claims 16-20:
Dependent claims are also rejected for the same reason as addressed above.

Allowable Subject Matter
Claims, 1, 9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As indicated in previous office action mailed on 10/28/2020, claims 2-8, 10-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph for the parent claims 1, 9 and 15 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Zhang (Zhang et al., US 2015/0355898A1) discloses the limitation about comparing, by a runtime engine, a first version of a distributed application to a second version of the distributed application, the second version representing a new version of the distributed application; generating, by the runtime engine, one or more compiler hints for at least one change, each compiler hint describing an aspect of a respective change; sending, by the runtime engine, the second version of the distributed application and the one or more compiler hints to a compiler; receiving from the compiler, by the runtime engine, a compiled second version of the distributed application and at least one compiler-scheduler hint, based, at least in part, on one or 
However, Zhang does not explicitly disclose each compiler-scheduler hint describing a respective optimization made by the compiler to the compiled second version of the distributed application and wherein the at least one compiler-scheduler hint is upgrading the overlay by regrouping a plurality of operators within the first version of the distributed application that identify, reallocate, and restart a plurality of processing elements within the first version of the distributed application by identifying the plurality of processing elements associated with the at least one change in the compiled second version of the distributed application, reallocating the plurality of operators to the plurality of processing elements associated with the compiled second version of the distributed application, and minimizing a downtime associated with the overlay of he at least one change over the first version of the distributed application.
Gass (Gass et al., US2019/0243629) discloses the limitation about regrouping a plurality of operators within the first version of the distributed application. However, Zhang modified by Gass does not explicitly disclose regrouping a plurality of operators within the first version of the distributed application that identify, reallocate, and restart a plurality of processing elements within the first version of the distributed application by identifying the plurality of processing elements associated with the at least one change in the compiled second version of the distributed application, reallocating the plurality of 
Lin (Lin et al., US 9,342,276B1) discloses each compiler-scheduler hint describing a respective optimization made by the compiler to the compiled second version of the distributed application, but does not explicitly disclose the at least one compiler-scheduler hint is upgrading the overlay by regrouping a plurality of operators within the first version of the distributed application that identify, reallocate, and restart a plurality of processing elements within the first version of the distributed application by identifying the plurality of processing elements associated with the at least one change in the compiled second version of the distributed application, reallocating the plurality of operators to the plurality of processing elements associated with the compiled second version of the distributed application, and minimizing a downtime associated with the overlay of the at least one change over the first version of the distributed application.
Therefore, in view of the recited method comprising limitation “comparing, by a runtime engine, a first version of a distributed application to a second version of the distributed application, the second version representing a new version of the distributed application; generating, by the runtime engine, one or more compiler hints for at least one change, each compiler hint describing an aspect of a respective change; sending, by the runtime engine, the second version of the distributed application and the one or more compiler hints to a compiler; receiving from the compiler, by the runtime engine, a compiled second version of the distributed application and at least one compiler-scheduler hint, each compiler-scheduler hint describing a respective optimization made 
Consequently, claims 1-8 contain the allowable subject matter.

Moreover, in view of recited computer program produce with program instruction stored in the computer readable storage medium comprises: “program instructions to compare, by a runtime engine, a first version of a distributed application to a second version of the distributed application, the second version representing a new version of the distributed application; program instructions to generate, by the runtime engine, one 
Consequently, claims 9-14 contain the allowable subject matter.

Further in view of recited system computer system for optimizing updates to a distributed data processing application, the computer system comprising: “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to compare, by a runtime engine, a first version of a distributed application to a second version of the distributed application, the second version representing a new version of the distributed application; program instructions to generate, by the runtime engine, one or more compiler hints for at least one change, each compiler hint describing an aspect of a respective change; program instructions to send, by the runtime engine, the second version of the distributed application and the one or more compiler hints to a compiler; program instruction to receive from the compiler, by the runtime engine, a compiled second version of the distributed application and at least one compiler scheduler hint, each compiler-scheduler hint describing a respective optimization made by the compiler to the compiled second version of the distributed application based, at least in part, on one or more changes made to the first version of the distributed application and the one or more compiler hints; and program instructions to overlay, by the runtime engine, the one or more changes made to the first version of the distributed application based, at least in part, on the at least one compiler- scheduler hint and the compiled second version of the distributed application, wherein program instructions of the at least one compiler-scheduler hint is upgrading the overlay by regrouping a plurality of operators within the 
Consequently, claims 15-20 contain the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Earl et al., (US6,966,058B2) discloses a method for software upgrade in a distributed computing system using overlapping method.
Sameer Sundresh (US10,146,515B1) discloses a method for love code update using overlaying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
	
/S. Sough/SPE, AU 2192